Citation Nr: 0711325	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-36 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1. Entitlement to service connection for flat feet.  

2. Entitlement to service connection for hypertension. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1988 to January 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The service medical records show that on entrance examination 
asymptomatic "planus" was noted.  On separation 
examination, the veteran gave a history of right foot 
trouble, which he described as the toes pushing to the right 
side of his shoe, but the feet were evaluated as normal.  
After service in February 2004, a private physician's 
impression was bilateral pes planus, minimally symptomatic. 

The service medical records also disclose assessments of 
borderline hypertension (October 1996, January 1997); rule 
out "white coat" hypertension vs. essential hypertension 
vs. secondary hypertension (April 1997); and hypertension, 
normotensive (May 1997).  On separation examination, the 
veteran gave a history high blood pressure, and on 
examination blood pressure was 110/70.  After service in 
February 2004, a private physician's impression was 
hypertension and the veteran was on medication for high blood 
pressure. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtaining a medical opinion 
when it is necessary to decide claims and the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claims, but contains medical evidence of a 
current diagnosed disability, in this case, bilateral pes 
planus and hypertension; and the veteran suffered an event, 
notation of "planus" on entrance examination, or had 
symptoms of a chronic disease, elevated blood pressure 
readings, during service; and the claimed disabilities may be 
associated with the established event or symptoms in service 
as evidenced by post-service treatment for the conditions. 

Accordingly, the claims are REMANDED for the following 
action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Ask the veteran to provide any private 
medical records in his possession, 
pertaining to treatment of pes planus and 
hypertension after service, or ask him 
for written authorization to obtain the 
pertinent private medical records on his 
behalf.

3. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has flat feet, and if 
so, whether it is at least as likely as 
not that the current flat feet were 
aggravated by service, that is, increased 
in disability beyond that due to the 
natural progress of the pre-exiting 
condition.  The claims folder should be 
made available to the examiner for 
review. 

In formulating the opinion, the 
examiner is asked to comment on (1) 
the clinical significance that no 
abnormal finding pertinent to the 
feet was documented at any time 
during service although on 
separation examination the veteran 
did describe that his right toes 
pushed to the right side of his 
shoe; and (2) after service in 2004, 
the impression was bilateral pes 
planus, minimally symptomatic.  The 
examiner is also asked to consider 
that aggravation may not be conceded 
where the disability underwent no 
increase is severity during service 
on the basis of all the evidence of 
record pertaining to manifestations 
of the disability prior to, during, 
and subsequent to service. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. Schedule the veteran for a VA 
examination by a cardiologist to 
determine whether the veteran has 
hypertension, and if so, whether it is at 
least as likely as not that the current 
hypertension had onset during service.  
The claims folder should be made 
available to the examiner for review. 

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that (1) 
elevated blood pressure readings 
were documented during service with 
varying impressions of borderline 
hypertension; and "white coat" 
hypertension vs. essential 
hypertension vs. secondary service 
connection; and (2) that the blood 
pressure reading on separation 
examination in 1998 was 110/70, and 
after service hypertension was first 
diagnosed in 2004.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

4. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought is denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

